Citation Nr: 1642240	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits.    



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran reportedly served on active duty in the Coast Guard from June 1970 to June 1997.  The Veteran died on March [redacted], 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the VA Pension Center in Milwaukee, Wisconsin.

In her August 2014 substantive appeal (VA Form 9), the appellant requested a hearing at the Board's offices in Washington, DC.  In June 2016, VA notified her that such a hearing was scheduled for July 2016.  Because the appellant did not appear and did not request a postponement, VA considers her request for a hearing to be withdrawn.  38 C.F.R. §20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Reportedly, in August 1971, the Veteran and the appellant were married.

2.  In December 1992, the Veteran and the appellant were divorced.

3.  In March 2013, the Veteran died.

4.  At the time of his death, the Veteran and the appellant were not legally married.


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to VA death pension benefits as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 1102 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

Relevant Laws and Regulations

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a veteran. 38 U.S.C.A. § 1102; 38 C.F.R. § 3.54.

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the Veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101 (3); 38 C.F.R. § 3.50.

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b) (West 2014).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. Id.; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The pertinent facts in this case are not in dispute.  The Veteran and the appellant were married in August 1971.  They were divorced in December 1992.  In March 2013, the Veteran died.  

In September 2013, the appellant submitted an application for VA death pension benefits as the surviving spouse of the Veteran.  In her application, the appellant acknowledged that her marriage to the Veteran had been legally terminated by divorce in December 1992.

In a December 2013 letter, the Agency of Original Jurisdiction (AOJ) notified the appellant that she was not entitled to VA death pension benefits as the surviving spouse of the Veteran, as they had not been legally married at the time of his death.  

The appellant appealed the determination.  In her January 2014 notice of disagreement, the appellant argued that she had been married to the Veteran for twenty-five years, that she received half of his benefits in the divorce, and that she would face financial hardship if her claim were not granted.  In her September 2014 substantive appeal (VA Form 9), the appellant again argued that she had been married to the Veteran for more than two decades and that she would face financial hardship if her claim were not granted.  In a July 2016 statement, the appellant appeared to argue that the divorce arrangement entitled her to receive the Veteran's benefits after his death. 

Applying the facts in this case to the applicable legal criteria, the Board finds that the appellant is not legally entitled to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA death pension.

As noted above, it is undisputed that the appellant and the Veteran were legally divorced at the time of his death.  Thus, the appellant may not be recognized as his surviving spouse for the purpose of receiving VA death benefits.  Because there is no legal authority to permit the benefit sought by the appellant, her appeal must be denied as a matter of law.

In reaching this decision, the Board has considered the appellant's apparent contentions to the effect that the law precluding her from receiving VA death benefits fails to recognize the length of her marriage to him, the hardship an adverse decision would cause her, and language in the divorce arrangement that might purport to declare her eligible.  The Board, however, is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  The Board has no authority to award a benefit to a claimant that has no basis under statutory law.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  The Board acknowledges that the record does not contain a copy of the divorce arrangement and cannot verify whether it contains a provision granting the appellant entitlement to the Veteran's benefits after his death.  However, if the Board may not award VA benefits in a manner contrary to applicable law, such an action is certainly beyond the power of a local court granting a divorce.  Therefore, even if the divorce agreement contained the terms suggested by the appellant, it would not be sufficient to allow, much less require, the Board to grant the appellant's claim.  For this reason, a remand to obtain a copy of the divorce arrangement or other documents would be futile.  

In sum, the Board has no option but to decide this case in accordance with the applicable law.  The appellant's claim for recognition as the surviving spouse of the Veteran for the purposes of VA death benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. 426.  


ORDER

The appellant's claim for recognition as the surviving spouse of the Veteran, for the purpose of VA death benefits, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


